               Case 3:13-cv-00297-JAM Document 572 Filed          02/14/20
                                                               Jeffrey Alker
                                                                              Page 1 of 2 Civil-Trial (3/7/2011)
                                                                             Meyer
                                                HONORABLE:
                     DEPUTY CLERK Y. Gutierrez                RPTR/ECRO/TAPEDiana Huntington
TOTAL TIME:           hours  minutes
                        DATE: 2/14/2020       START TIME: 9:32 AM               END TIME: 30
                                           LUNCH RECESS          FROM:                  TO:
                                   RECESS (if more than ½ hr)    FROM:     9:34 AM      TO: 1:06 PM
                                                                   )520307230
CIVIL NO. 3:13-cv-00297-JAM


                                                                          Benjamin N. Luehrs, Robert Devin Keeler
                 Bruce Kirby, Inc.
                                                                                  Plaintiff’s Counsel
                            vs
     LaserPerformance (Europe) Limited, et al.                            Peter T. Fay, Robert B. Flynn
                                                                                  Defendant’s Counsel
                                          CIVIL JURY/COURT TRIAL
✔ .............Jury of       6       reported.     Jury sworn
✔ .............Juror #           5      excused.
   .............Jury Trial held        Jury Trial continued until               at
   .............    Court Trial begun         Court Trial held Court Trial continued until _______________
    ............ Court Trial concluded       DECISION RESERVED
   .....#       Motion                                                       granted      denied      advisement
    ....#       Motion                                                       granted      denied        advisement
    ....#       Motion                                                       granted      denied        advisement
    ....#       Motion                                                       granted      denied        advisement
   ......       Oral Motion                                                  granted      denied      advisement
   ......       Oral Motion                                                 granted       denied        advisement
   ......       Oral Motion                                                 granted      denied       advisement
   ......       Oral Motion                                                 granted       denied        advisement
   ......                                                                                  filed          docketed
   ......                                                                                 filed           docketed
   ......                                                                                 filed           docketed
   ......                                                                                filed            docketed
   ......                                                                                filed            docketed
   ............ Plaintiff(s) rests      Defendant(s) rests
   ............ Briefs(s) due      Pltf __________     Deft ________      Reply_________
   ............    Summations held        Court’s Charge to the Jury
  ...........   All full exhibits,   Verdict form, Interrogatories to the jury handed to jury
✔ ...........   Jury commences deliberations at 9:00 AM
  ...........   Court orders jury to be fed at government expense (bill w/copy of jury sign-in sheet to finance clerk)
✔ ...........   SEE page 2 for verdict
✔ ...........   COPY TO: JURY CLERK with daily juror attendance sign-in sheet
                Case 3:13-cv-00297-JAM Document 572 Filed 02/14/20 Page 2 of 2

   .........   Court declares MISTRIAL

✔ .........    Verdict Form filed
                             for Plaintiff
✔ .........    VERDICT:




✔ .........    Court accepts verdict and orders verdict verified and recorded

✔ .........    Jury Polled


                                       MISCELLANEOUS PROCEEDINGS
